Citation Nr: 0723510	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depressive reaction.

3.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to exposure to herbicides.

4.  Entitlement to service connection for diabetic distal 
sensory neuropathy.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

7.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Newark Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claims were previously remanded 
by the Board in March 2005 and February 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2006 Board decision remanded the veteran's 
claims in order that additional medical evidence could be 
obtained.  The veteran submitted a VA Form 21-4142 in April 
2006.  The veteran reported on this document that his medical 
records were located at a VA medical facility, at the Social 
Security Administration, Lyons Hospital, and at Mountainside 
Hospital.  The veteran's medical records were then obtained 
from the VA facility.  In March 2006, the Social Security 
Administration stated that the veteran's medical records 
could not be found.  However, no medical records have been 
requested from Lyons Hospital or Mountainside Hospital.  The 
RO must attempt to obtain these records prior to Board review 
of the veteran's claims.  38 C.F.R. § 3.159(c)(1) (2006).

The Board notes that an August 2001 VCAA notice letter meets 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
with respect to the veteran's request to reopen his claim for 
entitlement to service connection for PTSD.

In the present appeal, the veteran has not been provided with 
separate notice of the type of evidence necessary to 
establish disability ratings and effective dates if service 
connection is granted.  Such notice has only been provided as 
part of a decisional document (October 2006 supplemental 
statement of the case).  This case must be remanded for 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that disability ratings 
and effective dates will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both disability ratings 
and an effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
claims on appeal should service 
connection be granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Send the veteran another VA Form 21-
4142 and request that he fill it out for 
Mountainside Hospital.  If the form is 
returned, attempt to obtain the 
Mountainside Hospital and Lyons Hospital 
medical records.  Also obtain copies of 
the veteran's VA treatment records dated 
from September 2006 to present concerning 
his claimed disabilities.

3.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

